THE THIRTEENTH COURT OF APPEALS

                                   13-17-00636-CV


                    TEXAS DEPARTMENT OF PUBLIC SAFETY
                                    v.
                             CYNTHIA D. CLARK


                                  On Appeal from the
                    329th District Court of Wharton County, Texas
                              Trial Cause No. CV49332


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

denying Clark's petition for expunction.   Costs of the appeal are adjudged against

appellee.

      We further order this decision certified below for observance.

August 2, 2018